     Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19   PageID.1   Page 1 of 22



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
____________________________________________________________________________________

MITCHELL J. WOLF,                                           Case No. ________________
aka MITCH WOLF,
an individual,                                              Electronically Filed
ELAINE WOLF,
an individual,

       Plaintiffs,

v.                                                          JURY DEMAND

HOWARD HANNA COMPANY,
a Pennsylvania corporation,
HANNA HOLDINGS, INC.
a Pennsylvania corporation,
HOWARD HANNA REAL ESTATE SERVICES,
an assumed name of Howard Hanna Company,
THE EDWARD SUROVELL COMPANY,
d/b/a HOWARD HANNA,
an assumed name of Howard Hanna Company,
BARRISTERS OF OHIO, LLC,
a limited liability company,
d/b/a BARRISTERS TITLE AND ESCROW SERVICES,

Jointly and Severally,

      Defendants.
____________________________________________________________________________________

JAY S. KALISH & ASSOCIATES, P.C.
Jay S. Kalish (P26301)
Attorneys for Plaintiffs
2000 Town Center
Suite 1900
Southfield, MI 48075
Ph. (248) 932-3000 / Fax (248) 932-8580
Email: jskalish@aol.com
____________________________________________________________________________________

                               VERIFIED COMPLAINT
____________________________________________________________________________________

                                         1
       Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19   PageID.2   Page 2 of 22



                                 TABLE OF CONTENTS

I.      PRELIMINARY STATEMENT……………………………………………………..                              3

II.     JURISDICTION AND VENUE……………………………………………………..                             6

III.    THE PARTIES AND MATERIAL NON-PARTIES
        A.    PLAINTIFFS…………………………………………………………………                                7
        B.    DEFENDANTS………………………………………………………………                                 7
        C.    MATERIAL NON-PARTIES………………………………………………..                           8

IV.     FACTS GIVING RISE TO PLAINTIFFS’ CLAIMS
        A.    OVERVIEW………………………………………………………………….                                 9

V.      LEGAL CLAIMS

        COUNT I……………………………………………………………………………...                                  11
        Breach of Contract

        COUNT II…………………………………………………………………………….                                   13
        Breach of Contract – Failure of Consideration
        COUNT III……………………………………………………………………………                                   14
        Bad Faith

        COUNT IV……………………………………………………………………………                                    15
        Fraud in the Inducement

        COUNT V…………………………………………………………………………….                                    17
        Exemplary Damages

        COUNT VI……………………………………………………………………………                                    19
        Declaratory Relief

        COUNT VII…………………………………………………………………………..                                  19
        Unjust Enrichment

        COUNT VIII…………………………………………………………………………                                   20
        Specific Performance of Employment Agreement

        Jury Demand…………………………………………………………………………                                  22
                                           2
     Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.3     Page 3 of 22



                                   I. PRELIMINARY STATEMENT
1.     The Plaintiffs in this action, Mitchell J. Wolf and Elaine Wolf, owned, operated and managed a

real estate sales company located in Franklin, Michigan and Birmingham, Michigan known as

Cranbrook Realtors, LLC.        (Cranbrook Realtors, LLC is hereinafter sometimes referred to as

“Cranbrook”).

2.     Cranbrook provided residential real estate services, including brokerage and all related services

and products in the State of Michigan.

3.     In connection with its real estate business, Cranbrook utilized the title and closing services of

Shield Title Agency, Inc., of which Plaintiff Elaine Wolf was a part owner. Shield Title Agency, Inc. is

hereinafter sometimes referred to as “Shield”.

4.     In connection with title and closing services provided to Cranbrook, Plaintiffs received a portion

of the net profits which were related to those title and closing services. Over the last five (5) years,

Elaine Wolf received income related to those title and closing services which reached $78,000.00 per

year for the year prior to the Closing Date..

5.     Beginning in 2017, the Defendants, HANNA HOLDINGS, INC., HOWARD HANNA REAL

ESTATE SERVICES, INC., THE EDWARD SUROVELL COMPANY, d/b/a HOWARD HANNA,

(the “Hanna Entities”), BARRISTER’S TITLE AND ESCROW SERVICES, INC., BARRISTER’S

TITLE OF OHIO, LLC, (the “Barrister Entities”) and Material Non-Parties, FRED CORSI, an

individual, and HOWARD W. “HOBY” HANNA, IV, an individual, engaged in activities which were

designed to convince the Wolfs to sell Cranbrook to the Hanna Entities.

6.     The activities referenced in paragraph 5 above ultimately resulted in the parties entering into

agreements wherein the membership interest in Cranbrook was sold to the Hanna Entities (this

transaction is hereinafter referred to generally as the “sale of Cranbrook”). The closing date for the sale

                                                    3
     Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                 PageID.4     Page 4 of 22



was September 13, 2017, (the “Closing Date”). The documents that were drafted by Defendants’

counsel are hereinafter sometimes referred to as the “Sales Agreements”.

7.       Subsequent to the Closing Date, at the direction of the Defendants and the Material Non-Parties,

direct oversight, supervision, and control of the former Cranbrook operation was placed in the hands of

other Material Non-Parties, LISA FLEMING and KRISTINE M. BURDICK.

8.       The Sales Agreements reached between the parties for the sale of Cranbrook had several

components including, without limitation:

         a.     The sale of Cranbrook to the Hanna Entities.

         b.     An initial payment by the Hanna Entities to the Wolfs.

         c.     A future “Earnout” payment by the Hanna Entities to the Wolfs.

         d.     The substitution of the Barrister Entities for Shield as the primary title and closing

company for the purchased entity.

         e.     An employment agreement between Mitch Wolf and the Hanna Entities.

         f.     A lease agreement for the space occupied by Cranbrook.

         g.     A future non-competition and non-solicitation agreement.

9.       The consideration for the Hanna Entities’ purchase of Cranbrook was divided into three (3) main

parts:

         A. PURCHASE OF CRANBROOK - The total purchase price for Cranbrook was to be as much

as $2,590,000.00 and was comprised of the following:

         i.     A Closing Payment of $1,250,000.00 that was paid to the Wolfs on September 13, 2017;

         ii.    An Earnout Payment of as much as $790,000.00 to be paid to the Wolfs within sixty (60)

days following the expiration of the 1st anniversary of the September 13, 2017 closing.



                                                    4
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                PageID.5     Page 5 of 22



        iii.    A Synergy Earnout Payment of as much as $550,000.00 to be paid to the Wolfs in

quarterly installments of $137,500.00 based on real estate closings handled by the purchaser’s affiliate

(Barrister’s Title).

        B.     EMPLOYMENT AGREEMENT - The Sales Agreements contained an employment

agreement which provided for the employment of Mitch Wolf by the Hanna Entities for a period of four

(4) years.

        C. COVENANT NOT TO COMPETE – The Sales Agreement contained a provision wherein

the Wolfs agreed not to directly or indirectly compete with the Hanna Entities or solicit any employee or

agent of the Hanna Entities for a period of five (5) years.

10.     As explicitly set forth in the purchase agreement, Elaine Wolf agreed to give up her interest in

Shield Title Agency and to utilize the Barrister Entities as the primary title and closing company for the

purchased entity.

11.     Following the September 13, 2017 closing, the total unpaid amount of purchase price was as

much as $1,340,000.00 (the “Unpaid Purchase Price”).

12.     As of the date herein, none of Unpaid Purchase Price has been paid to the Wolfs.

13.     Notwithstanding the clear and unequivocal requirements of Section 3.1(c)(v)(A) of the Sales

Agreements, the Purchaser failed to provide the Sellers with a written statement of Purchaser’s Earnout

Calculation and Synergy Period calculation within 45 calendar days of the completion of the Earnout

Year and/or the Synergy Period.

14.     Notwithstanding the clear and unequivocal requirements of Section 3.1(c)(vi) of the Sales

Agreement, the Material Non-Parties, Howard W. “Hoby” Hanna, IV, Alfred R. Corsi, Jr., Kristine M.

Burdick and Lisa Fleming, and others at their direction, on behalf of the Defendants, intentionally or



                                                     5
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                   PageID.6     Page 6 of 22



negligently, failed to take appropriate management actions which had the effect of reducing the

Company Dollar during the Earnout Period and reducing the Synergy Rate during the Synergy Period.

15.    Plaintiffs bring this action seeking to:

       a.        Recover the Unpaid Purchase Price;

       b.        Recover related and resulting damages in order to compensate them for the substantial

loss they have sustained as a direct result of the misrepresentations and active mismanagement of the

new business by Material Non-Parties Howard W. “Hoby” Hanna, IV and Alfred R. Corsi, Jr. and others

at their direction, on behalf of the Hanna Entities and the Barrister Entities that resulted in a reduction of

the Company Dollars; and

       c.        To avoid the restrictive effect of the Covenant not to Compete for failure of

consideration.

16.    Plaintiffs’ allegations are based upon their personal knowledge as to themselves and their own

actions, and upon information and belief as to all other matters. Plaintiffs’ allegations concerning

matters other than themselves and their own actions are based upon, among other things;

       (a) review and analysis of documents;

       (b) review and analysis of numerous emails;

       (c) review and analysis of statements and actions of the Defendants and the Material Non-

Parties; and

       (d) review and analysis of the statements of others.

                                   II. JURISDICTION AND VENUE

17.    This Court has jurisdiction over the subject matter of this action pursuant to 28 USC § 1332(a)(1)

as the Plaintiffs are residents of the State of Michigan, the Defendants’ operations are all directed from



                                                      6
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.7       Page 7 of 22



their offices in Pennsylvania and Ohio. See Hertz Corp. v. Friend, 130 S. Ct. 1181 (2010), and the

amount in controversy exceeds $75,000.00.

18.      Venue is proper in this District pursuant to 28 USC § 1391(c), as many of the acts and omissions

charged herein occurred in substantial part in this District and all of the Hanna Defendants as well as the

Material Non-Parties are subject to the Court’s personal jurisdiction in this District.

19.      The claims asserted herein arise under Sales Agreements.

20.      The claims asserted herein are not based on accounting issues and are not subject to the dispute

resolution contained in Section 3.1(c)(v)(B) of the Sales Agreements and therefore, resolution of these

claims by this Court is appropriate. See Fit Tech, Inc. v. Bally Total Fitness Holding Corp., 374 F.3d 1,

8 (1st Cir. 2004).

21.      In connection with the acts and conduct alleged herein, Defendants, directly or indirectly, used

the means and instrumentalities of interstate commerce, including the United States mail, interstate

telephone communication, and the facilities of national real estate markets.

                        III. THE PARTIES AND MATERIAL NON-PARTIES

                                               A. Plaintiffs

22.      The Plaintiffs are as follows:

         (a)    Mitch Wolf is an individual residing at 2079 Long Lake Shore Dr., West Bloomfield, MI

48323.

         (b)    Elaine Wolf is an individual residing at 2079 Long Lake Shore Dr., West Bloomfield, MI

48323.

23.      Mitch Wolf is an experienced real estate broker, duly licensed by the State of Michigan for 45

years, and was the qualifying real estate broker at Cranbrook Realtors, LLC.



                                                      7
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.8     Page 8 of 22



24.    Elaine Wolf was the owner of 100% of the membership interest of Cranbrook Realtors, LLC.

and the former owner of a portion of Shield Title Agency, Inc.

                                             B. Defendants

25.    The Defendants are as follows:

       (a)    Defendant Howard Hanna Company was organized as a Pennsylvania corporation on

April 29, 1977 with its principal offices located at 119 Gamma Dr., Pittsburgh, PA 15238.

       (b)    Defendant Hanna Holdings, Inc. was organized as a Pennsylvania corporation on July 1,

1981 with its principal offices located at 119 Gamma Dr., Pittsburgh, PA 15238.

       (c)    Defendant Howard Hanna Real Estate Services is an assumed name of the Howard

Hanna Company with its principal offices located at 5501 Baum Blvd., Pittsburgh, PA 15232.

       (d)    Defendant Edward Surovell Company was a Michigan real estate company that was

merged into the Howard Hanna Company in 2012. The officers and directors of Edward Surovell

Company are all located at 119 Gamma Dr., Pittsburgh, PA 15238.

       (e)    Barrister’s Title and Escrow Services is an assumed name of the Barristers of Ohio, LLC

with its principal offices located at 6000 Parkland Blvd., Mayfield Heights, OH 44124.

26.    The entities listed in paragraph 25(a),(b),(c) and (d) above are hereinafter referred to as the

“Hanna Entities”.

27.    The entities listed in paragraph 25(e) above are hereinafter referred to as the “Barrister Entities”.

                                        C. Material Non-Parties

28.    The Material Non-Parties are as follows:

       (a)    Howard W. “Hoby” Hanna, IV is an individual with his principal office located at 6000

Parkland Blvd., Mayfield Heights, OH 44124. He is the President of the Hanna Entities.



                                                     8
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                 PageID.9      Page 9 of 22



       (b)     Kristine M. Burdick is an individual with her principal office located at 6000 Parkland

Blvd., Mayfield Heights, OH 44124. She is the President of the Midwest Region of Howard Hanna Real

Estate Services.

       (c)     Lisa A. Fleming is an individual with her principal office located at 1884 W. Stadium

Blvd., Ann Arbor, MI 48103. She is the Vice President and Regional Manager, Michigan Region of

Howard Hanna Real Estate Services.

       (d)     Alfred R. Corsi, Jr. is an individual with his principal office located at 800 West St. Clair

Ave., Suite 400, Cleveland, OH 44113 who is the president and CEO of Barristers of Ohio, LLC.

                      IV. FACTS GIVING RISE TO PLAINTIFFS' CLAIMS

A.     Overview

29.    On the Closing Date, following extensive negotiation and several versions of extensive

paperwork, the parties executed the following purchase documents:

       (a)     Membership Interest Purchase Agreement w/ Non Competition and Non-Solicitation
               Covenants

       (b)     Employment Agreement

       (c)     Assignment of Equity Interests

       (d)     Lease Agreement

30.    The aforementioned documents are hereinafter referred to as the “Purchase Documents” and are

attached hereto as Exhibits A, B, C, and D.

31.    The Purchase Documents provided for the sale of Cranbrook, all of its assets and all of its

interests, to the Hanna Entities in exchange for an immediate partial payment of the Purchase Price and

future payments of the remaining portion of the Purchase Price based on future operations of the

purchaser.


                                                     9
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.10      Page 10 of 22



32.      Explicitly set forth in the Purchase Documents was the requirement that Elaine Wolf give up her

interest in Shield Title Agency and utilize the Barrister Entities as the primary title and closing services

for the new entity.

33.      In addition to the Purchase Price, the purchaser agreed to enter into lease agreements for the

premises occupied by Cranbrook, and to employ Mitch Wolf at a rate of compensation based, in part, on

the profitability of the new entity.

34.      Subsequent to the Closing Date, management of the new entity’s operations was supervised and

managed by Material Non-Parties Howard W. “Hoby” Hanna, IV, Kristine M. Burdick, Lisa A. Fleming

and others in their employ.

35.      On information and belief, the portion of the new business related to the operation of Barrister

Entities was supervised and managed by Material Non-Party Alfred R. Corsi, Jr. and others at his

direction.

36.      On information and belief, that portion of the new business related to the operation of Howard

Hanna Real Estate was supervised and managed by Material Non-Parties Howard W. “Hoby” Hanna,

IV, Kristine M. Burdick, Lisa A. Fleming and others at their direction.

37.      As set forth in Paragraphs 9. A. ii. and iii. above, a significant portion of the consideration agreed

to in connection with the Wolfs’ sale of Cranbrook was dependent on an appropriate transition from

Cranbrook to Howard Hanna Real Estate and the efficient and proper operation of the new Howard

Hanna Real Estate business and Barrister’s Title business.

38.      Notwithstanding the purchaser’s clear and unambiguous obligations contained in the Purchase

Agreements, or which could be reasonably inferred from the Purchase Agreements, the Defendant

Hanna Entities, the Barrister Entities and the Material Non-Parties, either intentionally or negligently,

did the following after the Closing Date:

                                                      10
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                PageID.11      Page 11 of 22



         (a)    Failed to take appropriate steps in managing the announcement of Howard Hanna’s

acquisition of Cranbrook.

         (b)    Failed to take appropriate steps to manage the transition from Cranbrook to Howard

Hanna which resulted in the loss of 9 agents and attendant revenue.

         (c)    Failed to replace the Birmingham South manager following that individual’s resignation

almost immediately after the Closing Date. The failure to replace the Birmingham South manager

resulted in a loss of substantial revenue derived from that office.

         (d)    Failed to adequately manage the Birmingham South location following the manager’s

resignation. The failure to adequately manage the Birmingham South office resulted in a loss of

substantial revenue derived from that office.

         (e)    Failed to recruit new agents for the Birmingham South Office which resulted in the

continuing loss of substantial revenue derived from that office.

         (f)    Failed to provide adequate title services and closing services by the Barrister Entities

resulting in a continuing refusal by agents to utilize the Barrister Entities for title and closing services

which resulted in the continuing loss of substantial revenue derived from those services.

         (g)    Failed to adequately account for the uniqueness of the Oakland County real estate market

resulting in the significant loss of revenue derived from that market.

                                          V. LEGAL CLAIMS

                                               COUNT I
                                            Breach of Contact

39.      Plaintiffs repeat and incorporate by reference each allegation of the prior paragraphs as if fully

set forth herein.




                                                     11
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.12      Page 12 of 22



40.      The Purchase Agreements between the Plaintiffs and the Hanna Entities constitute and valid and

binding contract for the sale of Cranbrook.

41.      The Plaintiffs carried out all of their duties under the Purchase Agreements, both stated and

implied, and have performed all of their obligations under the Purchase Agreements.

42.      The Plaintiffs have advised the Hanna Entities and the Barrister Entities, along with the Material

Non-Parties, on several occasions, both in writing and through other means, that the Hanna Entities have

failed to honor the continuing obligations under the Purchase Agreements.

43.      The failure of the Hanna Entities to failed to honor the continuing obligations under the Purchase

Agreements and abide by the terms of the Purchase Agreements constitutes a breach of those

agreements.

44.      The aforementioned breach of the Purchase Agreements has resulted in damage to the Plaintiffs’

in the amount of $1,340,000.00 plus interest.

         WHEREFORE, Plaintiffs pray for the following relief:

         A.     Judgment against the Defendants, HOWARD HANNA COMPANY, a Pennsylvania

corporation, HANNA HOLDINGS, INC. a Pennsylvania corporation, HOWARD HANNA REAL

ESTATE SERVICES, an assumed name of Howard Hanna Company, THE EDWARD SUROVELL

COMPANY, d/b/a HOWARD HANNA, an assumed name of Howard Hanna Company, jointly and

severally, in the amount of $1,340,000.00, plus interest; and

         B.     Award Plaintiffs reasonable costs and attorney fees; and

         C.     Grant any other and further relief that the Court deems fit and proper.




                                                     12
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                   PageID.13      Page 13 of 22



                                               COUNT II
                               Breach of Contract - Failure of Consideration

45.       Plaintiffs repeat and incorporate by reference each allegation of the prior paragraphs as if fully

set forth herein.

46        The Purchase Agreements between the Plaintiffs and the Hanna Entities constitute and valid and

binding contract for the sale of Cranbrook.

47.       The Plaintiffs have carried out all of their duties under the Purchase Agreements, both stated and

implied, including, without limitation, Elaine Wolf surrendering her interest in the profitable Shield Title

Agency in order to utilize the Barrister Entities as the primary title and closing services for the new

entity.

48.       Defendant Hanna Entities and the Barrister Entities have failed to provide adequate title services

and closing services by Barrister’s Title which has resulted in a continuing refusal by agents to utilize

Barrister’s Title.

49.       The continuing refusal by agents to utilize Barrister’s Title and the Plaintiff Elaine Wolf’s loss of

her interest in Shield Title Agency without the consideration contained in the Purchase Agreement has

caused permanent damage to Plaintiffs.

50.       The aforementioned breach has resulted in damages to the Plaintiffs in the amount of $78,000.00

per year for five (5) years or $390,000.00.

          WHEREFORE, Plaintiffs pray for the following relief:

          A.     Judgment against the Defendants, HOWARD HANNA COMPANY, a Pennsylvania

corporation, HANNA HOLDINGS, INC. a Pennsylvania corporation, HOWARD HANNA REAL

ESTATE SERVICES, an assumed name of Howard Hanna Company, THE EDWARD SUROVELL

COMPANY, d/b/a HOWARD HANNA, an assumed name of Howard Hanna Company, BARRISTERS


                                                       13
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.14      Page 14 of 22



OF OHIO, LLC, a limited liability company, d/b/a BARRISTERS TITLE AND ESCROW SERVICES,

jointly and severally, in the amount of $390,000.00, plus interest; and

         B.     Award Plaintiffs reasonable costs and attorney fees; and

         C.     Grant any other and further relief that the Court deems fit and proper.

                                                 COUNT III
                                                  Bad Faith

51.      Plaintiffs repeat and incorporate by reference each allegation of the prior paragraphs as if fully

set forth herein.

52.      The Purchase Agreements between the Plaintiffs and the Hanna Entities constitute and valid and

binding contract for the sale of Cranbrook.

53.      The Plaintiffs carried out all of their duties under the Purchase Agreements, both stated and

implied, and have performed all of their obligations under the Purchase Agreements.

54.      Prior to the date of this complaint, the Plaintiffs advised the Hanna Entities, along with the

Material Non-Parties, on several occasions, both in writing and through other means, that the Hanna

Entities were failing to honor the obligations imposed on them under the Purchase Agreements,

including, without limitation, the following::

         (a)    Failure to take appropriate steps in managing the announcement of Howard Hanna’s

acquisition of Cranbrook.

         (b)    Failure to take appropriate steps to manage the internal transition from Cranbrook to

Howard Hanna.

         (c)    Failure to replace the Birmingham South manager.

         (d)    Failure to provide management of the Birmingham South Office which resulted in the

continuing loss of substantial revenue derived from that office.


                                                     14
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.15      Page 15 of 22



         (e)    Failure to provide adequate title services and closing services by Barrister’s Title which

has resulted in a continuing refusal by agents to utilize Barrister’s Title which has resulted in the

continuing loss of substantial Synergy Income.

         (f)    Failure to adequately market the Howard Hanna brand in the Oakland County real estate

market resulting in the significant loss of revenue derived from that market.

55.      As stated above, the stated actions of the Hanna Entities and the Barrister Entities, as carried out

by the Material Non-Parties, constitute violations of basic implied covenant of good faith and fair

dealing.

56.      The tortious actions and behavior of the Defendants, which resulted in the loss of a family

business, and the loss of significant income to be derived from the sale of that family business,

constitute bad faith and/or intentional breaches of the purchasers’ contractual obligations and thus

punitive damages should be awarded in an amount supported by the evidence in this case.

         WHEREFORE, Plaintiffs pray for the following relief:

         A.     Judgment against the Defendants, HOWARD HANNA COMPANY, a Pennsylvania

corporation, HANNA HOLDINGS, INC. a Pennsylvania corporation, HOWARD HANNA REAL

ESTATE SERVICES, an assumed name of Howard Hanna Company, THE EDWARD SUROVELL

COMPANY, d/b/a HOWARD HANNA, an assumed name of Howard Hanna Company, BARRISTERS

OF OHIO, LLC, a limited liability company, d/b/a BARRISTERS TITLE AND ESCROW SERVICES,

jointly and severally, for punitive damages in the amount in excess of $75,000.00 as supported by the

evidence; and

         B.     Award Plaintiffs reasonable costs and attorney fees; and

         C.     Grant any other and further relief that the Court deems fit and proper.



                                                     15
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                 PageID.16      Page 16 of 22



                                              COUNT IV
                                        Fraud in the Inducement

57.      Plaintiffs repeat and incorporate by reference each allegation of the prior paragraphs as if fully

set forth herein.

58.      As set forth above, the Synergy Earnout Payment comprised a significant component of the

purchase price for Cranbrook.

59.      During the negotiations that led up to the sale of Cranbrook, the Material Non-Parties, on behalf

of the Defendants, repeatedly made statements and representations that they had the skills and expertise

to competently operate Barrister’s Title Company.

60.      The above referenced statements by the Material Non-Parties, on behalf of the Defendants, were

known to be untrue when made.

61.      The above referenced statements and representations were made to induce Elaine Wolf to give

up her interest in Shield Title and to use Barristers Title as the new entity’s primary title and closing

service.

62.      The Defendants lacked the ability, experience and expertise to operate Barristers Title as the new

entity’s primary title and closing service which resulted in an inability to provide said services.

63.      The Defendants’ inability to provide the primary title and closing service resulted in substantial

damage to Elaine Wolf.

64.      Elaine Wolf relied on the statements and representations of Material Non-Parties, on behalf of

the Defendants and has been injured by the aforementioned statements and misreprentations.

         WHEREFORE, Plaintiffs pray for the following relief:

         A.     Judgment against the Defendants, HOWARD HANNA COMPANY, a Pennsylvania

corporation, HANNA HOLDINGS, INC. a Pennsylvania corporation, HOWARD HANNA REAL


                                                     16
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.17      Page 17 of 22



ESTATE SERVICES, an assumed name of Howard Hanna Company, THE EDWARD SUROVELL

COMPANY, d/b/a HOWARD HANNA, an assumed name of Howard Hanna Company, BARRISTERS

OF OHIO, LLC, a limited liability company, d/b/a BARRISTERS TITLE AND ESCROW SERVICES,

jointly and severally, for damages in an amount in excess of $75,000.00 as supported by the evidence;

and

         B.     Award Plaintiffs reasonable costs and attorney fees; and

         C.     Grant any other and further relief that the Court deems fit and proper.

                                               COUNT V
                                           Exemplary Damages

65.      Plaintiffs repeat and incorporate by reference each allegation of the prior paragraphs as if fully

set forth herein.

66.      The Purchase Agreements between the Plaintiffs and the Hanna Entities constitute and valid and

binding contract for the sale of Cranbrook.

67.      The Plaintiffs carried out all of their duties under the Purchase Agreements, both stated and

implied, and have performed all of their obligations under the Purchase Agreements.

68.      Prior to the date of this complaint, the Plaintiffs advised the Hanna Entities and the Barrister

Entities, along with the Material Non-Parties, on several occasions, both in writing and through other

means, that the Hanna Entities and the Barrister Entities were failing to honor the obligations imposed

on them under the Purchase Agreements, to wit:

         (a)    Failure to take appropriate steps in managing the announcement of Howard Hanna’s

acquisition of Cranbrook.

         (b)    Failure to take appropriate steps to manage the internal transition from Cranbrook to

Howard Hanna.


                                                     17
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                PageID.18      Page 18 of 22



         (c)    Failure to replace the Birmingham South manager.

         (d)    Failure to provide management of the Birmingham South Office which resulted in the

continuing loss of substantial revenue derived from that office.

         (e)    Failure to provide adequate title services and closing services by Barrister’s Title which

has resulted in a continuing refusal by agents to utilize Barrister’s Title which has resulted in the

continuing loss of substantial Synergy Income.

         (f)    Failure to adequately market the Howard Hanna brand in the Oakland County real estate

market resulting in the significant loss of revenue derived from that market.

69.      The actions of the Defendants, which resulted in which resulted in the loss of a family business,

and the loss of significant income to be derived from the sale of that family business, constitute bad faith

and/or intentional breaches of the purchasers’ contractual obligations and thus exemplary damages

should be awarded in an amount supported by the evidence in this case.

70.      The actions of the Defendants, as well as the Material Non-Parties, were either designed to or

resulted in outrage, humiliate and embarrassment of the Plaintiffs and as such should be compensated by

separate award of exemplary damages in an amount in excess of $75,000.00 as supported by the

evidence in this case.

         WHEREFORE, Plaintiffs pray for the following relief:

         A.     Judgment against the Defendants, HOWARD HANNA COMPANY, a Pennsylvania

corporation, HANNA HOLDINGS, INC. a Pennsylvania corporation, HOWARD HANNA REAL

ESTATE SERVICES, an assumed name of Howard Hanna Company, THE EDWARD SUROVELL

COMPANY, d/b/a HOWARD HANNA, an assumed name of Howard Hanna Company, BARRISTERS

OF OHIO, LLC, a limited liability company, d/b/a BARRISTERS TITLE AND ESCROW SERVICES,



                                                    18
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.19      Page 19 of 22



jointly and severally, for punitive damages in the amount in excess of $75,000.00 as supported by the

evidence; and

         B.     Award Plaintiffs reasonable costs and attorney fees; and

         C.     Grant any other and further relief that the Court deems fit and proper.

                                              COUNT VI
                        Declaratory Relief (Covenant Not to Compete or Solicit)

71.      Plaintiffs repeat and incorporate by reference each allegation of the prior paragraphs as if fully

set forth herein.

72.      As set forth above, the consideration for the Covenant Not To Compete contained in the

Purchase Agreements wherein the Wolfs agreed not to directly or indirectly compete with the Hanna

Entities or solicit any employee or agent of the Hanna Entities for a period of five (5) years was the

Hanna Entities’ payment of the Purchase Price.

73.      The Hanna Entities have failed and refused to pay the Plaintiffs the Purchase Price.

74.      Accordingly, there has been a failure of the consideration for the Covenant Not To Compete.

75.      A judicial determination resolving this issue is necessary and appropriate at this time.

         WHEREFORE, Plaintiffs pray for the following relief:

         A.     Judgment of Declaratory Relief against the Defendants, HOWARD HANNA

COMPANY, a Pennsylvania corporation, HANNA HOLDINGS, INC. a Pennsylvania corporation,

HOWARD HANNA REAL ESTATE SERVICES, an assumed name of Howard Hanna Company, THE

EDWARD SUROVELL COMPANY, d/b/a HOWARD HANNA, an assumed name of Howard Hanna

Company, determining that the Covenant Not To Compete contained in the Purchase Agreements is

void and unenforceable against the Plaintiffs.; and

         B.     Award Plaintiffs reasonable costs and attorney fees; and


                                                      19
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                    PageID.20      Page 20 of 22



         C.       Grant any other and further relief that the Court deems fit and proper.

                                                COUNT VII
                                             Unjust Enrichment

76.      Plaintiffs repeat and incorporate by reference each allegation of the prior paragraphs as if fully

set forth herein.

77.      As a result of the conduct described above, Defendants have been unjustly enriched at the

expense of the Plaintiffs.

78.      Defendants should be required to disgorge all profits, monies and gains which they have

obtained or will unjustly obtain in the future at the expense of the Plaintiffs, and a constructive trust

should be imposed thereon for the benefit of the Plaintiffs.

         WHEREFORE, Plaintiffs pray for the following relief:

         A.       Judgment against the Defendants, HOWARD HANNA COMPANY, a Pennsylvania

corporation, HANNA HOLDINGS, INC. a Pennsylvania corporation, HOWARD HANNA REAL

ESTATE SERVICES, an assumed name of Howard Hanna Company, THE EDWARD SUROVELL

COMPANY, d/b/a HOWARD HANNA, an assumed name of Howard Hanna Company, requiring the

Defendant to disgorge all profits, monies and gains which Defendants have obtained or will unjustly

obtain in the future at the expense of the Plaintiffs, and impose a constructive trust for the benefit of the

Plaintiffs; and

         B.       Award Plaintiffs reasonable costs and attorney fees; and

         C.       Grant any other and further relief that the Court deems fit and proper.

                                             COUNT VIII
                           Specific Performance of the Employment Agreement

79.      Plaintiffs repeat and incorporate by reference each allegation of the prior paragraphs as if fully

set forth herein.

                                                       20
      Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                PageID.21     Page 21 of 22



80.      As set forth above, the Employment Agreement, attached hereto as Exhibit b, constitutes a valid

and enforceable contract between the Plaintiff, Mitch Wolf and the Hanna Entities.

81.      The Employment Agreement provides for Mitch Wolf’s employment by the Hanna Entities for a

period ending on the fourth anniversary of the Closing date.

82.      The Employment Agreement provides, inter alia, for Mitch Wolf to receive an annual Base

Salary of $65,000.00 during years 1, 2, 3 and 4, plus a bonus of $60,000.00 per year annually for years 1

and 2, plus 20% of the net profit of the Franklin Office for years 3 and 4.

83.      Based on the performance of the parties during the 17 months that have elapsed since the Closing

Date, Plaintiffs submit that the above formula would result in an annualized salary, including bonus and

commissions of $120,000.00 per year or a total of $480,000.00 for the 4 year period.

84.      The unused portion of the Employment Agreement is currently 31 months which equals

approximately $310,000.00.

85.      The unused portion of the Employment Agreement constitutes a significant portion of the Sales

Agreement and additional consideration for the sale of Cranbrook.

86.      Plaintiffs will be irreparably damaged should the Employment Agreement not be enforced by

this Court.

         WHEREFORE, Plaintiffs pray for judgment of specific performance against the Defendants,

HOWARD HANNA COMPANY, a Pennsylvania corporation, HANNA HOLDINGS, INC. a

Pennsylvania corporation, HOWARD HANNA REAL ESTATE SERVICES, an assumed name of

Howard Hanna Company, THE EDWARD SUROVELL COMPANY, d/b/a HOWARD HANNA, an

assumed name of Howard Hanna Company requiring those defendants to abide by the provisions of the

Employment Agreement.



                                                    21
   Case 2:19-cv-10647-SFC-EAS ECF No. 1 filed 03/04/19                  PageID.22      Page 22 of 22



    I declare that the statements above are true to the best of our information, knowledge and belief.

                                               /s/ Mitchell J. Wolf                    .
                                              MITCHELL J. WOLF

                                               /s/ Elaine Wolf                         .
                                              ELAINE WOLF
STATE OF MICHIGAN             )
                              )ss
COUNTY OF OAKLAND             )

       On this 4th day of March, 2019, before me, a Notary Public, in and for said County and State,
personally appeared the above named Plaintiffs, Mitchell Wolf and Elaine Wolf, who first being duly
sworn, depose and say the they have read the foregoing complaint by them subscribed and that they
know the contents thereof to be true to the best of their knowledge except as to matters stated to be
alleged on information and belief and as to those matters they believe them to be true.

JAY S. KALISH & ASSOCIATES, P.C.                            Subscribed and sworn to before me
                                                            this 4th day of March, 2019
/s/ Jay S. Kalish                        .                   /s/ Mimi D. Kalish               .
JAY S. KALISH                                               Mimi D. Kalish, Notary Public
Attorney for Plaintiffs                                     Oakland County, MI
2000 Town Center, Suite 1900                                My commission expires 2/27/2020
Southfield, MI 48075
(248) 932-3000
jskalish@aol.com
MI Bar Number: P26301
                                             JURY DEMAND

       Pursuant to Rule 38, Federal Rule of Civil Procedure, Plaintiffs hereby demand a trial by jury in
the above captioned action of all issues triable by jury.
                                                          JAY S. KALISH & ASSOCIATES, P.C.

                                                            /s/ Jay S. Kalish                            .
                                                            JAY S. KALISH
                                                            Attorney for Plaintiffs
                                                            2000 Town Center, Suite 1900
                                                            Southfield, MI 48075
                                                            (248) 932-3000
                                                            jskalish@aol.com
                                                            MI Bar Number: P26301
Dated: March 4, 2019


                                                   22
